DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are pending in this office action. Claim 1 is in independent forms. Claims 3-6 and 9 has been amended.
Priority
3.	No foreign priority is claimed.

Information Disclosure Statement
4.	The information disclosure statements (IDS's) submitted on 09/13/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
 Drawings
5.	The drawings filed on 09/13/2021 are accepted by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble requires a colon after comprising such as a communication system comprising :, the body of all the claim languages should end with a semi-colon such as the communication system further comprises a mobile terminal that is connected to the server via mobile line communication and can be connected to the sensor node through local communication ; .  Appropriate correction is required.


Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been obvious before the effective filing date of 	the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 	Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US Patent Application Publication No. 2015/0281116 (hereinafter Ko) in view of Park US Patent Application Publication No. 2004/0228492 (hereinafter Park).
	Regarding claim 1, Ko discloses a communication system, comprising a sensor node (Fig. 1, sensor node 100) that acquires sensing data from a sensor and a server (Fig. 1, Managing Server 400) that is connected to the sensor node via sensor network communication (see Ko par. 0050, the sensor network system 1000 according to an exemplary embodiment of the present invention is configured to include a sensor node 100, a setting apparatus 200, a gateway 300, and a managing server 400), wherein 
	“the communication system further comprises a mobile terminal that is connected to the server via mobile line communication and can be connected to the sensor node through local communication” (see Ko par. 0052, The setting apparatus 200, which is an apparatus possessed by an installer installing the sensor network, is an apparatus for setting (registering) the sensor node 100 in the sensor network. The setting apparatus 200 may be implemented by a smart phone or an apparatus similar to the smart phone. Meanwhile, the setting apparatus 200 may perform communication with the near field communication apparatus 110 attached to the sensor node 100 to scan the sensor node 100. In addition, the setting apparatus 200 may be connected with the gateway 300 and the managing server 400 through a communication interface);  	
	“the mobile terminal has a mobile terminal key pair, which is a pair of a private key of itself and a public key” (see Ko par. 0122, a method of using a symmetric key has been described. An asymmetric key encryption method may be used by allowing a public key to be included in information obtained at the time of scanning the sensor node 100. When the gateway 300 transfers an initial session (for example, at the time of transmitting an invite request), the initial session is encrypted using the public key obtained from the setting apparatus 200 (mobile terminal)); 
	“the sensor node has a sensor node key pair, which is a pair of a private key of itself and a public key” (see Ko par. 0122, the sensor node 100 decrypts the session key using a secret key (private key), thereby making it possible to obtain the session key. Meanwhile, also in a process of transmitting a challenge message, instead of the hash function, the gateway 300 encrypts the random value using the public key, and the sensor node 100 decrypts the random value using the secret key, thereby making it possible to authenticate the message);
	“the public key of the sensor node key pair is transmitted from the sensor node to the server via the sensor network communication, and furthermore is transmitted from the server to the mobile terminal via the mobile line communication” (see Ko Fig. 11, pars. 0125-0131, the setting apparatus 200 obtains information on the sensor node 100 such as a sensor node ID, or the like, through tagging of the NFC 100B (S1110). The setting apparatus 200 transmits a setup request message to the managing server 400 (S1120). The managing server 400 transmits a setup response message to the setting apparatus 200 (S1130). Here, the setup response message includes information on a gateway with which the sensor node 100 is to connect); 
	“the public key of the mobile terminal key pair is transmitted from the mobile terminal to the sensor node through the local communication” (see Ko par. 0130-0131, the setting apparatus 200 obtains information on the sensor node 100 such as a sensor node ID, or the like, through tagging of the NFC 100B (S1110). The setting apparatus 200 transmits a setup request message to the managing server 400 (S1120). The managing server 400 transmits a setup response message to the setting apparatus 200 (S1130). Here, the setup response message includes information on a gateway with which the sensor node 100 is to connect); and 
	Ko does not explicitly discloses the sensor node and the mobile terminal generate a common key by combining the private key of itself and the public key of the counterpart so as to encrypt the local communication by using the common key.
	However, in analogues art, Park discloses the sensor node and the mobile terminal generate a common key by combining the private key of itself and the public key of the counterpart so as to encrypt the local communication by using the common key (see Park Abstract, the method of distributing the encryption keys among nodes including a first node and a second node in the mobile ad hoc network include creating a private key and a public key based on a first encryption method by the first node; if the first node transmits the created public key to Node B, creating predetermined parameters operable to create a common key according to a second encryption method by the second node).  
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Park into the system of Ko in order to enable the stable creation of a common key for encryption by using first and second encryption methods in encryption key distribution between two nodes in a mobile ad hoc network (see Park par. 0035).
	Regarding claim 2, Ko in view of Park discloses the communication system according to claim 1, 	     	Ko further discloses wherein the mobile terminal further has a first encryption key (see Ko par. 0122, When the gateway 300 transfers an initial session (for example, at the time of transmitting an invite request), the initial session is encrypted using the public key obtained from the setting apparatus 200), 
	the sensor node further has a second encryption key with which it is possible to decode data that has been encrypted by using the first encryption key (see Ko par. 0122, The sensor node 100 decrypts the session key using a secret key (private key), thereby making it possible to obtain the session key), and 
	the public key of the mobile terminal key pair is encrypted in the mobile terminal by using the first encryption key, transmitted from the mobile terminal to the sensor node through the local communication, and can be decoded in the sensor node by using the second encryption key (see Ko pars. 0122-0124, the gateway 300 encrypts the random value using the public key, and the sensor node 100 decrypts the random value using the secret key, thereby making it possible to authenticate the message. When the setting apparatus 200 scans the sensor node 100, the information obtained through the near field communication apparatus 110 (for example, the QR code) of the sensor node 100 includes contents of the following Table 1. Here, a sensor node ID may be included as necessary information).  
	
	Regarding claim 3, the communication system according to claim 1, 
	Ko further discloses wherein the sensor node is provided with a random number generator that generates a random number on the basis of the sensing data so as to generate the sensor node key pair by using the random number that has been generated by the random number generator for each session of the local communication (see Ko pars. 0112-0115, the gateway 300 directly transmits a connect message to the sensor node 100 (S910).The sensor node 100 receiving the connect message transmits a challenge message including a random value r to the gateway 300 (S920).The gateway 300 converts the received random value and a secret key K1 that it possesses in advance using a hash function. The gateway 300 transmits the converted hash value H(r,K1) to the sensor node 100 (S930)).  

	Regarding claim 4, Ko in view of Park discloses the communication system according to claim 1, 	 	Ko further discloses wherein the sensor node calculates a hash value of the data that has been received through the encrypted local communication and transmits the hash value to the server through the sensor network communication, and the server verifies the correctness of the data on the basis of the hash value that has been received from the sensor node (see Ko par. 0105, a process in which the sensor node 100 authenticates the gateway 300 and a process in which the gateway 300 authenticates the sensor node 100 may be simultaneously performed. In S710, the gateway 300 transmits a random value r2 (r2 is a random value different from r1) together with the invite request message at the time of transmitting the invite request message. The sensor node 100 converts the received random value r2 and the secret key K1 using the hash function, and transmits a challenge message including the converted hash value H(r2, K1). Here, the challenge message also includes a random value r. The gateway 300 performs hash on the hash value included in the challenge message using the random value r2 and the secret key K1 that it possesses to verify the sensor node 100).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US Patent Application Publication No. 2015/0281116 (hereinafter Ko) in view of Park US Patent Application Publication No. 2004/0228492 (hereinafter Park) in further view of Garcia Morchon et al. US Patent Application Publication NO. 2019/0089546 (hereinafter Garcia).
  	Regarding claim 5, Ko in view of Park the communication system according to claim 1, 
	Ko in view of Park does not explicitly discloses wherein the sensor node has a key pair for sensor node authentication, which is a pair of a private key for authenticating itself and a public key, the server has a sensor node certificate which is a certificate issued for the public key of the key pair for sensor node authentication, and the mobile terminal receives the sensor node certificate from the server via the mobile line communication when starting the local communication with the sensor node, confirms the correctness and validity of the sensor node certificate by means of a root certificate of itself, and continues the local communication with the sensor node in the case where the sensor node certificate is correct and valid.  
	However, in analogues art, Garcia discloses wherein the sensor node has a key pair for sensor node authentication, which is a pair of a private key for authenticating itself and a public key, the server has a sensor node certificate which is a certificate issued for the public key of the key pair for sensor node authentication, and the mobile terminal receives the sensor node certificate from the server via the mobile line communication when starting the local communication with the sensor node, confirms the correctness and validity of the sensor node certificate by means of a root certificate of itself, and continues the local communication with the sensor node in the case where the sensor node certificate is correct and valid (see Garcia par. 0024, The current public key infrastructure relies on a certification authority that issues certificates. When two network nodes wish to communicate, e.g., a client and a server, e.g., two sensor nodes, etc, they exchange their certificates containing their public-keys. In this way, they can mutually verify the public-keys and agree on a shared key using their public and private keys. The shared key, e.g., a common secret accessible by the two network nodes, may be used to encrypt and authenticate messages sent between the client and server in the future).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Garcia into the system of Ko and Park in order to include a network node may be a sensor, or a mobile electronic device, e.g., mobile phone, set-top box, smart-card, computer, etc. The certificate authority device may be a computer, server, etc. (see Garcia par. 0011



Allowable Subject Matter
9. 	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. 
	Youn (US 2010/0061557): discloses a system for effectively pre-distributing keys for a distributed sensor network is disclosed, The system includes: a plurality of sensor nodes, each of which has a sensing function, a calculation function, and a wireless communication function; and a base station which is connected to the sensor nodes over a wireless network, receives data from the sensor nodes, acts as a data central station, and distributes keys for inter-sensor node security authentication to the sensor nodes. A key management unit contained in the base station, generates a set of the sensor nodes used for security authentication between the sensor nodes, decomposes the set of the sensor nodes into a plurality of matrices, distributes the matrices to the sensor nodes, and allows the sensor nodes to search for a common private key required for the security authentication using the received matrices. Therefore, the system can always search for a common private key between the sensor nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433